FILED
                             NOT FOR PUBLICATION                           MAY 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RIGOBERTO ORLANDO LOPEZ,                         No. 11-72285

               Petitioner,                       Agency No. A077-067-740

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013**

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Rigoberto Orlando Lopez, a native and citizen of El Salvador, petitions pro

se for review the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and protection under the Convention Against


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, Wakkary v. Holder, 558 F.3d

1049, 1056 (9th Cir. 2009), and review for an abuse of discretion the denial of a

motion to remand, Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005).

We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the IJ’s finding that Lopez’s asylum

application was untimely. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004) (no jurisdiction to review claims not exhausted before the BIA).

      Lopez fears harm based on mistreatment he suffered during the early 1980’s

at the hands of Salvadorian authorities who suspected he was a guerilla. Even if

Lopez was credible, substantial evidence supports the agency’s denial of

withholding of removal now that the civil war is over and the guerillas have

disbanded. See Kumar v. INS, 204 F.3d 931, 934 (9th Cir. 2000) (presumption of

future persecution was rebutted by changed country conditions); Sowe v. Mukasey,

538 F.3d 1281, 1288 (9th Cir. 2008) (denying withholding of removal where

changed country conditions rebutted presumption of future persecution).

      Substantial evidence also supports the agency’s denial of CAT protection

because Lopez failed to demonstrate it is more likely than not he will be tortured if

returned to El Salvador. See Sowe, 538 F.3d at 1288-89 (evidence of changed


                                          2                                    11-72285
country conditions defeated CAT claim). We reject Lopez’s contention that the

agency disregarded his CAT claim.

      Finally, the BIA construed Lopez’s submission of a psychological report as

a motion to remand. The BIA did not abuse its discretion in denying the motion

because Lopez failed to show the report was unavailable and could not have been

discovered or presented at his hearing, and failed to establish it would likely

change the outcome of his proceedings. See Goel v. Gonzales, 490 F.3d 735, 738-

39 (9th Cir. 2007) (no abuse of discretion where evidence could have been

presented at prior hearing and did not establish prima facie eligibility for relief).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            3                                     11-72285